DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JOHN SALVANTO and ANTONIA SALVANTO,
                          Appellants,

                                     v.

   FIFTH THIRD MORTGAGE COMPANY; Unknown Spouse of John
Salvanto; Unknown Spouse of Antonia Salvanto, If Living, Including Any
 Unknown Spouse of Said Defendant(s), If Remarried, and If Deceased,
     The Respective Unknown Heirs, Devisees, Grantees, Assignees,
  Creditors, Lienors, and Trustees, and All Other Persons Claiming By,
  Through, Under or Against The Named Defendant(s); FIFTH THIRD
BANK d/b/a FIFTH THIRD BANK (SOUTH FLORIDA); CANYON LAKES
 HOMEOWNERS ASSOCIATION, INC.; Whether Dissolved or Presently
 Existing, Together With Any Grantees, Assignees, Creditors, Lienors, or
   Trustees of Said Defendant(s), and All Other Persons Claiming By,
  Through, Under, or Against Defendant(s); Unknown Tenant #1; and
                          Unknown Tenant #2,
                               Appellees.

                              No. 4D13-4400

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jack Schramm Cox, Judge; L.T. Case No.
502009CA028037XXXXMB.

  Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for
appellants.

   William L. Grimsley and N. Mark New, II of McGlinchey Stafford,
Jacksonville, for appellee Fifth Third Mortgage Company.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH, A., Associate Judge,
concur.

                          *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2